Title: From George Washington to Major General Charles Lee, 30 June 1778
From: Washington, George
To: Lee, Charles


                    
                        Sir.
                        Head Qrs English Town [N.J.] June 30th 1778
                    
                    I received your letter (dated thro’ mistake the 1st of July) expressed as I conceive, in terms highly improper. I am not conscious of having made use of any very singular expressions at the time of my meeting you, as you intimate. What I recollect to have said, was dictated by duty and warranted by the occasion. As soon as circumstances will permit, you shall have an opportunity, either of justifying yourself to the army,  to Congress, to America, and to the world in General; or of convincing them that you were guilty of a breach of orders and of misbehaviour before the enemy on the 28th Inst. in not attacking them as you had been directed and in making an unnecessary, disorderly, and shameful retreat. I am Sir your most obt servt
                    
                        Go: Washington
                    
                